Case 1:20-mc-91504-LTS Document1 Filed 10/05/20 Page 1 of 3

JEFFREY L. CLEMENS
5210 W. Waterberry Drive

 

Huron, OH 44839 ms

TEL: 419-433-4438 of B
; =

Shorehaven222@gmail.com Ys 2

25

4 t

a2 Mm

IN THE UNITED STATES DISTRICT COURT gg 9

ZO =

PO -—

DISTRICT OF MASSACHUSETTS oS ™

. Q a

ww

JEFFREY L. CLEMENS, Case No.

PLAINTIFF STATEMENT
THAT HIS CLAIMS HAVE

MERIT

Plaintiff,
Vv.

STEPHEN C. PFAFF, PATRICIA
VINCHESTI, JERRY LAVERONI, LEE
PHILLIPS, and RALPH SOZIO,

Defendants. Saylor Injunction

ee ee a es

 

Malicious prosecution claims, in Massachusetts as in

most states, require that four [4] elements be met. These

elements are indeed pled and arguably met in the subject

complaint.

In simplest terms, did a criminal prosecution commence
or was otherwise promoted if not perpetuated by certain and
knowable parties [1], without probable cause [2], for a
purpose other than justice [3], and ended in a disposition

favorable to the plaintiff [4]? The answer is yes.

ONI

30440 SyiN37

Qais
Case 1:20-mc-91504-LTS Document 1 Filed 10/05/20 Page 2 of 3

The defendants, each in their own special or peculiar
way, with varying degrees of participation and influence,
did indeed commence a criminal prosecution [doing so with
clear, notable if not subtle and verifiable premeditation
with aid of a cooperating prosecutor with deep conflicts of
interest], without cause [the subject email was protected
Free Speech calling out misconduct and took nefarious and
deliberate conduct i.e. the making of false and misleading
statements by AUSA David Tobin at a grand jury session in
order to secure a true bill], with malice i.e. fora
purpose other than justice [help certain police entities
avoid civil liability; help plaintiff’s former adversaries
Creative Artists, MGM and Dickran Tevrizian avoid civil
liability and disgrace], and that ended with a disposition

favorable to the plaintiff [a verdict set aside].

It should be noted, and could be surely argued, that
the July 2016 Saylor injunction sought by Defendant Pfaff,
as broad and over-reaching as it is, does not apply to
claims and actions arising independently and separately out
of events occurring in 2010 - a federal prosecution - but
intended for claims and actions arising from plaintiff’s
arrest in 2005 and subsequent state prosecution, ironically,

none of whose prosecutions ended with lasting convictions
Case 1:20-mc-91504-LTS Document1 Filed 10/05/20 Page 3 of 3

thereby lending credence to the entire body of plaintiff's
past litigation but for which has erroneously been deemed
“frivolous” and “abusive” with the court often ignoring the
obvious. For instance, when plaintiff filed his very first
case in 2007, on the eve of a statutory deadline, there had
yet to be a conviction i.e. Heck bar, coming only 18 months
later but then again, only lasting until July 2010 as the
MCOA did the right thing and set aside Stephen Pfaff’s ill-

gotten September 2008 verdict.

But the plaintiff will nonetheless oblige the court
and offer this statement albeit a short statement since it
has been his experience that this court does not care to
listen to or to otherwise regard Massachusetts common law
when presented by the plaintiff. For instance, in his
requisite statement included with his previously filed and
as yet open 2018 case, the plaintiff, in bringing a Section
1983 claim against the Town of Scituate, clearly pointed
out Massachusetts case law that said municipalities can be
held liable where they have condoned or promoted a police

deception. But where is that case now? That is the point.

Respectfully submitted,

pak Co ratna— ad

Jeffrey L. Clemens Dated thisA day of October 2020
